                           IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF PENNSYLVANIA

VICTORIA GURINA,                                         :
              Plaintiff,                                 :
     v.                                                  :
                                                         :   CIVIL ACTION NO. 16-3879
NANCY A. BERRYHILL, Acting                               :
Commissioner of Social Security                         :
                   Defendant.                            :

                                                     ORDER

       AND NOW, this 4th day of October 2018, upon consideration of the administrative record,

Plaintiff's request for review, Defendant’s response, Plaintiff’s reply, The Report and

Recommendation of United States Magistrate Judge Elizabeth T. Hey, the objections to the

Report and Recommendation and the response thereto, it is hereby ORDERED that:

       1.       The Clerk is directed to REMOVE the case from Civil Suspense;

       2.       The Objections to the Report and Recommendation are SUSTAINED in part;

       3.       The Report and Recommendation is APPROVED IN PART and REJECTED IN

PART as set forth in the accompanying Memorandum Opinion;

       4.       The Plaintiff’s request for reversal is GRANTED; and

       5.       The case is REMANDED to the Commissioner for further review consistent with the

Report and Recommendation and the accompanying Memorandum Opinion pursuant to the

fourth sentence of 42 U.S.C. § 405(g).

            It is so ORDERED.
                                                         BY THE COURT:
                                                         /s/ Cynthia M. Rufe
                                                         _____________________
                                                         CYNTHIA M. RUFE, J.


    Substituted pursuant to Fed. R. Civ. P. 25(d).
